UNITED STATES BANKRUPTCY COURT Settlement Date and Time:

 

SOUTHERN DISTRICT OF NEW YORK December 26, 2019 at noon
ee ee ee ee ee eee ee ee ee ee ee eee ee eee xX
In re: Chapter 11
DEONARINE PARASRAM D/B/A Case No. 16-42657(CEC)
VANDI SALES D/B/A
PARASRAM STORE,

Debtor.
ee ee ee ee ee eee eee ee eee xX

NOTICE OF SETTLEMENT

 

PLEASE TAKE NOTICE, that annexed hereto is a copy of an Order which will be
presented to Honorable Carla E. Craig, Chief United States Bankruptcy Judge, at the United
States Bankruptcy Court, Eastern District of New York, Brooklyn Division, Conrad B.
Duberstein U.S. Courthouse, 271 Cadman Plaza East, Brooklyn, New York 11201 on the 26th
day of December, 2019 at 12:00 noon for signature ("Settlement Date").

PLEASE TAKE FURTHER NOTICE, that Objections to the relief sought herein,
if any, must be in writing, filed with the Court, with a copy to Chambers, provided, however, that
pursuant to general order No. M-182 re: Electronic Filing Procedures (as amended from time to
time), entities with Internet access shall file objections (formatted with Adobe Acrobat Reader 3.0)

at http://www.nyeb.uscourts.gov, and served upon the undersigned so as to be received no later
than 11:30 a.m. on the Settlement Date. In the event no objections are timely interposed, the Order
may be signed.

DATED: New York, New York
December 3, 2019

SHAFFERMAN & FELDMAN LLP
Attorneys for Randy Brisman

137 Fifth Avenue, 9" Floor

New York, New York 10010

(212) 509-1802

By: /S/ Joel M. Shafferman
Joel M. Shafferman (JMS-1055)
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

=ooSeSeSoss=S= x
In Re: Confirmed Chapter 11
DEONARINE PARASRAM D/B/A Case No. 16-42657(CEC)
VANDI SALES D/B/A
PARASRAM STORE,
Debtor.
a ee ee ee ee eee eee eee eee x

ORDER DETERMINING RANDY BRISMAN’S
OBJECTION TO CLAIMS OF SURESH N. PERSUAD AND
HAMIRAJ PERSUAD

UPON THE motion filed by Randy Brisman, as Plan Proponent (“Brisman”),

objecting to the Scheduled Claim of Hamiraj Persaud; and upon Brisman’s subsequent objection to
claim number 30 filed by Suresh N. Persaud and Hamiraj Persaud, and the amendments thereto (the
“Persuad Claim”), and objections to the motion having been interposed; and upon the additional
pleadings having been filed in connection with the Persaud Claim; and upon the hearings having
been held before this Court in connection with Brisman’s motion objecting to the Persuad Claim;
AFTER DUE DELIBERATION and sufficient cause being shown therefore, and for
the reasons set forth in record of the hearing held before this Court on November 19, 2019; itis

ORDERED, that the portion of the Persuad Claim designated therein as the “First

Loan” is allowed as a secured claim on the real property known as and located at 89-29 191st Street,
Hollis, New York, in the amount of $370,411.20 (claimed amount of $436,697.20 less $66,286.00

paid during pendency of Chapter 11 case) which allowed claim includes attorneys’ fees, in the

amount of $20,000.00: and it is further
ORDERED, that this order is without prejudice to Suresh N. Persaud and Hamiraj
Persaud filing an application with this Court seeking an additional award of reasonable attorney fees
with respect to the First Loan as long as such application is made upon appropriate notice and is in
compliance with the applicable sections of title 11 of the United States Code, the Federal Rules of
Bankruptcy Procedure, and the Local Rules of the United States Bankruptcy Court for the Eastern
District of New York; and it is further.

ORDERED, that the portion of the Persuad Claim designated therein as the “Second

Loan”, in the amount of $294,708.90, is reclassified from secured to unsecured, and is expunged in

full.
